Title: Samuel Hardy to Benjamin Harrison, 30 April 1784
From: Hardy, Samuel
To: Harrison, Benjamin



Sir
Annapolis 30th April 1784

Mr. Jeffersons letter of this date will give your Excellency every Communication that is worth transmitting. Nothing therefore remains for me; but to manifest the Attention which I shall always feel myself happy in paying to every request which you may think proper to honour me with.
I have conferred with Mr. Jefferson on the expediency of his acting as a Commissioner for extending the boundary line between Virga. and Pensylva.
He informs me that he is under the necessity of spending some weeks in Phila. during the summer. And if the business can be so arranged as to admit of his taking that stand he will accept the appointment.
The Cession of our Western territory seems to have removed that jealousy which many of the states indulged against Virginia. And I think nothing remains to prevent her forming an interest which will give her the respectable influence in the Councils of America to which she is entitled; but an amicable termination of the dispute with Pensylvania. Under this Idea I feel a degree of solicitude some what unusual that no impediment should take place on the part of Virga. which can be construed into an intention either to protract or defeat the business. With every sentiment of respect I have the honour to be Your Excellencys Mo Obedt hble servt.,

S: Hardy

